Case 19-43230     Doc 18-3    Filed 12/30/19 Entered 12/30/19 10:55:40         Desc Proposed
                                    Order Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  In re: Royal Transport Express, LLC          §               Case No. 19-43230
                                               §                 (Chapter 11)
                                               §
                                               §

     ORDER APPROVING ADEQUATE PROTECTION STIPULATION BETWEEN
         SECURED CREDITOR BMO HARRIS BANK N.A. AND DEBTOR

        On this date, the Court considered the Agreed Motion between Secured Creditor, BMO

 Harris Bank N.A. Royal Transport Express, LLC Inc. to approve the stipulation for adequate

 protection with BMO Harris Bank N.A. No objections having been filed, after notice and

 opportunity for hearing were afforded, and it appearing the Stipulation is beneficial for the

 parties, the Motion is hereby GRANTED.



                                             ###
Case 19-43230    Doc 18-3    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc Proposed
                                   Order Page 2 of 2


 APPROVED AS TO FORM ONLY:

 /s/Ammar Dadabhoy__________________
 Ammar Dadabhoy
 SBN:24088812
 Wong Fleming
 77 Sugar Creek Center Blvd., Suite
 401, Sugar Land, Texas 77478
 T: 281-340-2074
 F: 866-240-0629
 adadabhoy@wongfleming.com
 Attorney for BMO Harris Bank N.A.
